Citation Nr: 1117732	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-48 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, claimed as secondary to service-connected lower extremity disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from March 1988 to August 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2010, subsequent to the most recent supplemental statement of the case, the Veteran submitted additional medical evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current right shoulder disability was caused by falling as a result of instability due to service-connected lower extremity disabilities.  

The Veteran has a current degenerative joint disease of the right shoulder.  X-rays taken in April 2009 confirm mild to moderate degenerative joint disease of the glenohumeral joint with narrowing, subchondral pseudocysts and articular lipping, plus a large benign articular osteophyte noted in the humeral head inferiorly.  Thus a current disability is shown.  

The Veteran has service-connected bilateral knee and right ankle disabilities.  This is a matter of record and is not disputed.  

The Veteran is competent to report having fallen, as well as experiencing pain in his right shoulder associated with those falls.  

The claims file includes a purported letter from the Veteran's private physician, R.S., M.D., dated in October 2009, that states he had been treating the Veteran for seven years, and that "[d]ue to the instability in his knee's [sic] and ankle, [the Veteran] has had several falls over the past couple of years resulting in injury to his right shoulder."  However, Dr. R.S. did not specifically relate degenerative joint disease or any current diagnosis of the right shoulder to the reported falls.  

In Savage v. Shinseki, No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011), the United States Court of Appeals for Veterans Claims held that, in cases where information in a private report may help substantiate the claim if it is clarified, the duty to assist by undertaking reasonable efforts to obtain evidence needed to substantiate the claim is not fulfilled until such clarification is sought or the Board explains why such clarification is not necessary.  

Moreover, the Board notes that the RO has not requested treatment records from 
Dr. R.S.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources. The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1) (2010).

As noted above, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed right shoulder disability and his service-connected knee and ankle disabilities.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a right shoulder injury, and the undisputed service-connected knee and ankle disabilities, the Board finds that, if a clarifying opinion cannot be obtained from Dr. R.S., a VA examination with medical nexus opinion is required to determine whether the current right shoulder disability is causally related to the service-connected knee and ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to obtain pertinent treatment records from Dr. R.S.  Any treatment records so obtained should be associated with the claims folder.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

2.  Contact Dr. R.S. and request clarification of the purported October 5, 2009 opinion.  Send a copy of the October 5, 2009 letter signed by Dr. R.S.  Request that he verify whether he is the author of the October 5, 2009 opinion letter and, if so, identify the specific right shoulder disability that he believes is related to the Veteran's falls due to the service-connected knee and ankle disabilities.  

3.  If a clarifying opinion cannot be obtained by Dr. R.S., schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right shoulder disability.  The relevant documents in the claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is directed to consider the Veteran's reported history of falls resulting service-connected bilateral knee and right ankle disabilities.    

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any identified right shoulder disability is causally or etiologically related to the service-connected bilateral knee and right ankle disabilities.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a right shoulder disability should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


